Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on December 27, 2021. New claims 2-16 are added. Claims 1-20 are now pending in the application for examination.
	
Terminal Disclaimer
3. 	The terminal disclaimer filed on 12/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Numbers 15/589,288 and 16/166,756, now U.S. Patent Nos. 10,111,165 and 10,694,456, has been reviewed and is accepted. The terminal disclaimer has been recorded.

Priority
4.	Receipt is acknowledged of papers submitted (KR 10-2014-0032172, filed 03/19/2014) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and 
distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.    	Claims 1-16 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

	- Regarding claim 1, the term “terminal of reduced capability” are vague and not clear what these are in reference to. With the broad term ‘terminal of capability’, it is vague and unclear which is/are capability of the terminal; and what terminal capability is reduced. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such.
	Claims 2-4 are rejected as they depend upon rejected independent claim 1; and since they do not add any feature(s) or subject matter that would solve the deficiencies of claim 1. In reciting the claimed limitation, the applicant appears to fail to clearly set forth the metes and bounds of a claimed invention the applicant seeks to protect.

	Thus claims 1-16 were read as best regard/understood as below for the purpose of examination. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Note: though claims 1-16 are rejected under 35 U.S.C. 112, second paragraph, for recitation “the terminal of reduced capability” as being vague and unclear as above; it still rejected as with examiner’s ‘best understood’ as below.

6.	Claims 1-3, 5-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (U.S. 2013/0294363; hereinafter refer as ‘Feng’).

	- In regard to claims 1 and 5, Feng discloses for the method performed by a terminal in a wireless communication system (for example see UE on fig. 1), which comprises
     	transmitting a request message for requesting an establishment of radio resource control ‘RRC’ connection on common control channel ‘CCCH’ to a base station in case that a random access response ‘RAR’ message is received from the base station (for example see; page 2, para 39 through page 3; para 48: wherein Msg3, e.g. step 6 in fig. 1, carries the ‘RRCConnectionRequest message’ generated by the RRC of the UE and send to the eNB, in response to receiving the ‘random access response’ Msg2 sent by the eNB, e.g. step 4 in fig. 1,); and
     	receiving a setup message for establishing the RRC connection as a response to the request message (for example see step 8 in fig. 1; ‘RRCConnectionSetup message’ Msg4: page 3, paras 47-48: “1) Judge the type of UE by setting a dedicated CCCH LCID (logical channel identity) for the access of an MTC terminal and sending Msg3 ... For example, the LCID (logical channel identity) used in Msg3 ... In the embodiments of the present invention, an operable LCID, such as 01100, named MTC-UL-CCCH LCID is reserved for an MTC terminal. Thus, after receiving Msg3, if the corresponding CCCHLCID is 01100, then access network device can identify the terminal is an MTC terminal.”; wherein CCCHLCID is 01100),
     	wherein information indicating that the CCCH is for a terminal is transmitted with the request message to the base station (for example see fig. 1; page 6, paras 113-116; claims 7, 17), and
      	wherein the information indicating that the CCCH is for the terminal includes a logical channel identifier ‘LCID’ set to a determined value and the determined value is different from 0 for example see page 6, paras 113-114: “1) Judge the type of UE by setting a dedicated CCCH LCID (logical channel identity) for the access of an MTC terminal and sending Msg3 ... For example, the LCID (logical channel identity) used in Msg3 ... In the embodiments of the present invention, an operable LCID, such as 01100, named MTC-UL-CCCH LCID is reserved for an MTC terminal. Thus, after receiving Msg3, if the corresponding CCCHLCID is 01100, then access network device can identify the terminal is an MTC terminal.”; wherein CCCHLCID value ‘01100’, e.g. for the MTC terminal, is different from “0” or ‘00000’, which is for the H2H terminal). 
Feng does not explicitly disclose the limitation of “terminal of reduced capability”; however, Feng does disclose wherein, by determining the type of the terminal with different capabilities, the access network device can adopts different data transmission modes to send data for terminal with different capabilities, thus it can support lower-cost and lower-processing complexity M2M terminal with lower capacity than current UE, e.g. “terminal of reduced capability”, as disclosed in Abstract; page 1, paras 1-14: ‘MTC terminal’.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to adopt different data transmission modes to send data for the terminal with different capabilities to support lower-cost and lower-processing complexity M2M terminal with lower capacity of Feng as “terminal of reduced capability” as disclosed in Abstract; page 1, paras 1-14.

- Regarding claims 9 and 13, Feng also discloses for the base station and method (for example see eNB in fig. 1) contain technical features corresponding to the technical features of claims 1 and 5, respectively; which only differs from the apparatus as in claim 5 in terms of the 

- In regard to claims 2, 6, 10 and 14, in addition to features recited in base claims (see rationales discussed above), Feng further discloses for wherein the information indicating that the CCCH is contained in a medium access control ‘MAC’ header (for example see page 3, para 47; page 5, para 80).
Feng does not explicitly disclose the limitation of “terminal of reduced capability”; however, Feng does disclose wherein, by determining the type of the terminal with different capabilities, the access network device can adopts different data transmission modes to send data for terminal with different capabilities, thus it can support lower-cost and lower-processing complexity M2M terminal with lower capacity than current UE, e.g. “terminal of reduced capability”, as disclosed in Abstract; page 1, paras 1-14: ‘MTC terminal’.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to adopt different data transmission modes to send data for the terminal with different capabilities to support lower-cost and lower-processing complexity M2M terminal with lower capacity of Feng as “terminal of reduced capability” as disclosed in Abstract; page 1, paras 1-14.

- In regard to claim 3, 7, 11 and 15, in addition to features recited in base claims (see rationales discussed above), Feng further discloses for maximum size of TB, soft buffer, etc. on for example see page 1, para 8; page 3, para 58); therefore, fragmented or removed form of message is obvious to technical features of reducing the bigger/greater size of message into allowing message size, e.g. maximum size of TB.
Feng does not explicitly disclose the limitation of “terminal of reduced capability”; however, Feng does disclose wherein, by determining the type of the terminal with different capabilities, the access network device can adopts different data transmission modes to send data for terminal with different capabilities, thus it can support lower-cost and lower-processing complexity M2M terminal with lower capacity than current UE, e.g. “terminal of reduced capability”, as disclosed in Abstract; page 1, paras 1-14: ‘MTC terminal’.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to adopt different data transmission modes to send data for the terminal with different capabilities to support lower-cost and lower-processing complexity M2M terminal with lower capacity of Feng as “terminal of reduced capability” as disclosed in Abstract; page 1, paras 1-14.

	- Regarding claims 12 and 16, in addition to features recited in base claims (see rationales discussed above), Feng further discloses for determining whether the terminal is allowed to access a cell formed by the base station (for example see fig. 1; page 3, paras 47-48); and broadcasting system information (for example see fig. 5; page 6, paras 105-106).
Feng does not explicitly disclose the limitation of “terminal of reduced capability”; however, Feng does disclose wherein, by determining the type of the terminal with different capabilities, the access network device can adopts different data transmission modes to send data for terminal with different capabilities, thus it can support lower-cost and lower-processing terminal of reduced capability”, as disclosed in Abstract; page 1, paras 1-14: ‘MTC terminal’.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to adopt different data transmission modes to send data for the terminal with different capabilities to support lower-cost and lower-processing complexity M2M terminal with lower capacity of Feng as “terminal of reduced capability” as disclosed in Abstract; page 1, paras 1-14.

7. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
8.	Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; since the claimed features in the claim are not taught or suggested in any of the prior art of records and rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, second paragraph, set forth in this Office action
The following is a statement of reasons for the indication of allowable subject matter: the above claims 4 and 8, including all of the limitations of the base claim and any intervening claims, both recite limitations “... ; determining whether the terminal ... is allowed to access the cell based on the system information; and barring a selection of the cell, in case that the terminal ... is not allowed to access the cell; ...” that do not appear in the prior art of record, considered individually or in combination, fails to further teach the aforementioned limitations in a manner as cited in the claim and dependent claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fan et al. (U.S. 9,113,370), Kim et al. (U.S. 10,548,067) and Fang et al. (EP 2645758 and CN 102447546) are all cited to show system/devices and methods for improving the transmitting and receiving in mobile communication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


March 9, 2022